61241: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 61241


Short Caption:TAYLOR VS. STATE, DEPT. OF HEALTH AND HUMAN SERV.'SClassification:Civil Appeal - Administrative Agency - General


Lower Court Case(s):Clark Co. - Eighth Judicial District - A653040Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:07/18/2012 / England, KathleenSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:09/19/2013How Submitted:On Record And Briefs





+
						Party Information
					


RoleParty NameRepresented By


AppellantMichael TaylorAdam Levine
							(Law Office of Daniel Marks)
						Daniel Marks
							(Law Office of Daniel Marks)
						


RespondentThe State of Nevada Department of Health and Human ServicesLinda C. Anderson
							(Attorney General/Las Vegas)
						Shannon Richards
							(Attorney General/Las Vegas)
						



13-39242: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


07/10/2012Filing FeeFiling fee due for Appeal.


07/10/2012Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.12-21747




07/10/2012Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.12-21749




07/10/2012Filing FeeE-Payment $250.00 from Adam Levine


07/12/2012Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.12-21965




07/18/2012Settlement NoticeIssued Notice: Assignment to Settlement Program - Settlement Judge: Kathleeen J. England.12-22664




07/31/2012Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.12-24108




08/03/2012Docketing StatementFiled Docketing Statement.12-24451




09/27/2012Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 15 days transcript request; 90 days opening brief.12-30647




10/09/2012Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: April 27, 2012.  To Court Reporter: Rachelle Hamilton.12-31872




10/31/2012TranscriptFiled Notice from Court Reporter. Rachelle Hamilton stating that the requested transcripts were delivered.  Dates of transcripts: April 27, 2012.12-34442




12/13/2012MotionFiled Stipulation For Extension of Time to File Opening Brief and Appendix.12-39487




12/14/2012Notice/OutgoingIssued Notice Stipulation Approved.  Opening Brief and Appendix due: January 25, 2013.12-39578




01/25/2013BriefFiled Appellant's Opening Brief.13-02659




01/25/2013Notice/IncomingFiled Certificate of Service of Appellant's Opening Brief and Appendix by Certifiec Mail.13-02702




02/22/2013BriefFiled Respondent's Answering Brief.13-05717




02/26/2013AppendixFiled Respondent's Appendix to Answering Brief.13-05916




03/06/2013BriefFiled Appellant's Reply Brief.13-06842




03/06/2013Case Status UpdateBriefing Completed/To Screening.


09/19/2013Order/ProceduralFiled Order Submitting Appeal for Decision without Oral Argument.13-27975




09/19/2013Case Status UpdateSubmitted for Decision.


12/26/2013Opinion/DispositionalFiled Authored Opinion. "Affirmed."  Before Gibbons, Douglas, and Saitta, JJ.  Author:  Douglas, J.  129 Nev. Adv. Opn. No. 99. SNP1313-39242




01/21/2014RemittiturIssued Remittitur.14-01915




01/21/2014Case Status UpdateRemittitur Issued/Case Closed.


02/12/2014RemittiturFiled Remittitur. Received by District Court Clerk on January 24, 2014.14-01915